     Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 1 of 12



                                                                FILED IN CLERK’S OFFICE
               UNiTED STATES DISTRICT COURT                         U.S.D.C. -Atlanta
               NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION                              APR 022020
                                                               JAMES N. HATTEN, Clerk
                                                             By:  ~~—9e~ut~ Clerk


In re: Equifax Inc. Customer                MDL Docket No 2800
Data Security Breach Litigation             No. 1: 17-md-2800-TWT

                                            CONSUMER ACTIONS

                                            Chief Judge Thomas W. Thrash, Jr.




 Appellant Christopher Andrews’ Response to Doe 1040 Request For Bond




                                  Page lof 12
      Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 2 of 12




         The $380 Million Equifax Cover-Up Bond Request

The duplicitous lawyers are attempting to cover up a fraud they are engaged in

along with the covering up the clearly reversible issues the objector’s objection

contains that they can’t beat by requesting an appeal bond so it won’t reach the

appeals court and be reversed. The court does not want a reversal either, obviously.

The appellant is still fighting the plaintiffs and court over the informa pauperis

status issue they have created and still no decision at the forty day mark and

counting, hmm.

These lawyers should not be granted any bond request because the evidence in the

docket proves they engaged in two criminal acts and obtained a fraudulent

approval as a result even if the court ignored/missed it so they have forfeited their

right to continue to represent the class which is not in our best interests. The appeal

bond should be denied for this appellant since he cannot even afford the filing fee

as the financial forms indicate/ Attached is a third updated Form 239 Exhibit 1.

The appellant has not received or read the plaintiffs’ paper copies of the last three

documents they mailed (because they have not been received yet) nor has he read

any emailed copies that were sent that are related to these appellant’s own last two

filings as of this time, 9:00 am, and today’s date when this was mailed.




                                      Page 2 of 12
      Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 3 of 12




Ms. Keller has been now been informed that there is to be no email or verbal

communications with me from now on, things have changed.

Thirteen lawyers representing thirteen law firms who are asking for this bond

should be investigated and charged with a felony for the criminal act of lying by

breaking 18 U.S.C.   §   1623—or, the “false declarations” law—where they “did

knowingly and willfUlly” make “materially false, fictitious, and fraudulent”

statement to the court in a filing to obtain a $380 million approval worth $77

million in fees when the lawyers falsely wrote:

34 “Mr. Andrews’s objection was postmarked after the deadline and cart be rejected

on that basis alone.” Plaintiffs’ Response to Objections to the Settlement Doe 902

pg4l dated 12-5-19.

That is a criminal lie, it’s a felony that they chose not to correct after multiple

filings were made by this appellant leading up to the approval. The objection was

postmarked on the last day he could be filed which was on November 19, 2019 see

Objection Doe 899 Exhibit B-10 pg 1-49 especially page 49 and Doc 913-2.

Attached see Exhibit 2. This criminal lie was made to divert the court’s attention

away from the objection and raised a fake standing issue when there was none by

claiming it was a day late and not valid at the time the court approved this

fraudulent deal. The lawyers and court remained silent on this issue.


                                       Page 3 of 12
     Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 4 of 12




The thirteen lawyers who signed that document intentionally lied and the balance

of lawyers that are on CM!ECF did also receive all filings Doe 899 Exhibit B-1O

pg 1-49 especially page 49, buried in the docket, Doc 913-2 again shows more

evidence of that false declaration with Doe 917 rounding out the evidence which

appeared across multiple filings, mailings and dates.


The remaining lawyers on CMIECF who are not on class counsel or on the steering

committee also remained mute as well, endorsing a felony by silence and violating

Rules of Professional Conduct in Georgia and elsewhere.

It’s all misconduct and a well known fact that lawyers that engage in misconduct

cannot receive any fees. The lie was clearly done to mislead, deceive and obtain

the approval and fees. They had the means, motive and opportunity for this fraud

on the court’s machinery even if it’s ignored/missed by the court.


It also appears to be a violation of 941. 18 U.S. C. 1343, wire fraud, which is a

second felony since that criminal fraudulent filing was transmitted over

telecommunication wires! Pacer technology, possibly interstate, depending who

sent it and where they were located, to the courthouse in Atlanta, Georgia. They

illegally used federal government “taxpayer funded” facilities to defraud the

court’s machinery and 147.9 million member class.




                                      Page 4 of 12
      Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 5 of 12




This bond request now appears to be part of a RICO scheme to obtain a $380

million approval and the $77 million in fees at all costs. They are all driven by

greed. Here is the position the thirteen lawyers have put themselves into.

In Zen And The Art Of Motorcycle Maintenance, Robert Pirsig describes the

following way to trap a monkey, (or in this case, greedy, crooked, error prone, non

gravitas lawyers.)

It’s called The Monkey’s Fist. The trap “consists of a hollowed-out coconut,

chained to a stake. The coconut has some rice inside which can be grabbed through

a small hole”. The monkey’s hand fits through the hole, but his clenched fist can’t

fit back out. “The monkey is suddenly trapped.”

My objection is a modem day legal version of the monkey trap. The participants

got caught by illegally colluding in this crooked deal to obtain a $380 million

settlement and the lawyers refuse to let go of the fraudulently earned $77 million in

fees. They are all trapped now, just like the monkey and there is no escape now.

The appellant has filed a complaint with taxpayer flinded entity(ies) in Washington

D.C. to investigate this $380 million scam that the evidence proves took place that

everyone willfully ignores because of the ramifications if looked into.

If the court issues a bond it could be construed by some as part of a rubber stamp

approval that contains violations of criminal law and part of a cover-up process



                                      Page 5 of 12
      Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 6 of 12




that has been ongoing now for the past four months based on the evidence in the

record in this case.

This issue needs to be dealt with immediately before a bond issue is addressed

since criminal fraud involving two felonies was clearly involved in the $380

million approval which includes a chiefjudge of a federal court. Not addressing it

may also violate Judicial Cannons, it’s more important than a bond.

The Objector Has a Right to Appeal the Court’s Decision and Proceed

In Forma Pauperis And Without A Bond

Appeals are a matter of right. In re American President Lines, Inc., 779 F.2d 714,

718 (D.C. Cir. 1985) (citing Coppedge v. United States, 369 U.S. 438, 441-442

(1962)). “Courts accordingly must be wary of orders, even those well-meaning,

that might impermissibly encumber that right.” Id. (citing North Carolina v.

Pearce, 395 U.S. 711,724 (1969) (“[aj court is without right to.   .   .   put a price on an

appeal. A party’s exercise of a right of appeal must be free and unfettered”

(internal quotation and citation omitted)). See Clark v. Universal Builders, Inc.,

501 F.2d 324, 341 (7th Cir. 1974) (“any attempt by a court at preventing an appeal

is unwarranted and cannot be tolerated”). See also Azizian v. Federated Dep’t

Stores, Inc., 499 F.3d 950, 961 (9th Cir. 2007) (“[Amy attempt by a court at

preventing an appeal is unwarranted and cannot be tolerated.” (quoting Adsaniv.

Miller, 139 F.3d 67, 79 (2d Cir. 1998), cert denied, 525 U.S. 875 (1998)).


                                      Page 6 of 12
      Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 7 of 12




The merits of an appeal are decided by the appellate court and cannot be short

circuited by a district court that disapproves of the appeal. In re American

Presidential Lines, 779 F.2d 714, 717 (D.C. Cir. 1985) Vaughn v. American Honda

Motor Co., Inc., 507F.3d 295, 299 (5th Cir. 2007); Cooter & Gell, 496 U.S. 384,

407 (1990).1 Thus, “A district judge ought not try to insulate his decisions from

appellate review by preventing a person from acquiring a status essential to that

review.” Robert F. Booth Trusty. Crowley, 687 F.3d 314,318(7th Cir. 2012).

“[Ajny attempt by a court at preventing an appeal is unwarranted and cannot be

tolerated.”) (quoting Clark v. UniversalBuilders, Inc., 501 F.2d 324, 341 (7th Cir.

1974)). Azizian, 499 F.3d at 961;

As the Ninth Circuit explained, a district court does not get to prejudge the appeal

and “deter” appeals it does not like through excessive appeal bonds. Azizian, 499

F.3d at 961; Vaughn, 507 F.3d at 299; Am. President Lines, 779 F.2d 714; but

seeAdsani, 139 F.3d at 79. Ifajudge improperly chills appeals of its decisions, it

could forever avoid review of its rulings. Cf. Robert F. Booth Trust v. Crowley,

687 F.3d 314, 318 (7th Cir. 2012) (“A district judge ought not try to insulate his

decisions from appellate review....”).




                                      Page 7 of 12
      Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 8 of 12




Lack of Standing Voids The Approval And To Also Issue An Appeal Bond


The U.S. Constitution empowers the federal courts to decide “Cases” or

Controversies.” In Spokeo v. Robins, 136 S. Ct. 1540, 1547 (2016), the United

States Supreme Court held Article III standing required injury in fact, defmed as the

invasion of”a legally protected interest which is (a) concrete and particularized, and

(b) actual or imminent, not conjectural or hypothetical.” Id., citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992).

The Supreme Court’s has admonished courts that they must keep the merits of a

claim separate from the standing question. Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 96 (1998) (explaining the “fundamental distinction” between the

merits and standing.) “At the pleading stage, general factual allegations of injury

resulting from the defendant’s conduct may suffice,” but as the case progresses, if

standing is “controverted,” standing must be supported by evidence. Lujan, 504

U.S. at 561. A court is powerless to approve a proposed class settlement if it lacks

jurisdiction over the dispute, and federal courts lack jurisdiction if no named

plaintiff has standing. Simon v. East-em Ky. Welfare Rights Organization, 426 U.

5. 26, 40, n. 20 (1976).




                                       Page 8 of 12
      Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 9 of 12




“The party invoking federal jurisdiction bears the burden of proving standing,” and

the requisite showing varies depending upon the stage of the litigation. Bischoffv.

Osceola County, 222 F.3d 874, 878 (11th Cir. 2000).

The district court erred as a matter of law by not assessing standing before

approving and enforcing the settlement agreement and approval. Article III

standing raised by the objector at the fairness hearing, which must be decided first

by the court before the merits are addressed, presents a question ofjusticiability. If

it is lacking, a federal court has no subject matter jurisdiction so the court cannot

act. Standing has not been established in this case so the inferior court lacked the

power to approve it and has no authority to act on the illegal, cover-up, appeal

blocking bond request by the dirty lawyers.


Each and every one of the ninety six Named Plaintiffs claim in the complaint that

they each individually verified through Equifax’s data breach response website

that some unknown pieces of individualized Personal Information was

compromised. But there has been nothing presented as evidence that this is true.

They also don’t have any evidence as to what was stolen because no one knows

that except Equifax and they won’t disclose it to the named plaintiffs or to each of

the individual class members who have allegedly been damaged so named

plaintiffs lack verified actual standing in the record.


                                       Page 9 of 12
     Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 10 of 12




The named plaintiffs individually also failed to prove they filed a claim for

damages which would also help prove their alleged standing and thus have the

right to represent and settle this action on behalf of the class. Since this appellant

and the 14 million claimants (out of 147.9 million) were required to establish

standing by filing a claim for damages under penalty of perjury, so should the

named plaintiffs, yet we have nothing from them. The burden is on them is to

prove standing just like all the claimants did, not for the appellant to disprove it, a

big difference.

The named plaintiffs appear to have had no involvement in this settlement and it

was made behind their backs meaning they were not actively involved in the

litigation, they failed to monitor the lawyers so this is a lawyer driven not a named

plaintiffs driven settlement. They never sat for a deposition, did not sign the

complaint and did not sign the settlement release on their behalf and on behalf of

the 147.9 million member class. The inadequate named representatives did not

acknowledge, agree or understand when they agreed to be a class representative at

the time the lawsuit was filed and at the settlement stage. We have nothing in the

record. Class counsel and the steering committee were not and could not be acting

in the best interests of the class without the named plaintiffs oversight,

authorization and approval which they did not have when they entered into the

Preliminary Approval and the Settlement Agreement and now some unverified

                                       Page 10 of 12
     Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 11 of 12




unknown request for a cover- up bond to illegally block the appeal of this

appellant. What was the vote taken by the named plaintiffs for a bond? Have they

been shown this appellant’s objection and if not why not?

The named plaintiffs also did not authorize their respective counsel to sign the

Motion for Preliminary Approval, the Settlement Agreement and now some

alleged unknown document authorizing the lawyers to file an appeal bond on

behalf of themselves and on behalf of the 147.9 million member class.


They also did not authorize counsels’ signatures only on their behalf, and behalf of

all the absent class members on those documents that they can prove in the record.

That makes the Preliminary Approval Order, the Settlement Agreement and any

request for a cover-up bond, defective, unbinding, unenforceable and illegal.

Issuing a bond is clear legal error and abuse of discretion. The cover-up bond

request for this appellant by the proven, lying, crooked lawyers should be denied.


I certify under penalty of perjury all of the above is true to the best of my

knowledge and belief.


Res ectfiill Submitted,



Christopher Andrews, Pro se objector P.O. Box 530394 Livonia, MI 48153-0394
T. 248-635-3810 E. caaloa~gmail.com Dated March 31, 2020

                                      Page 11 of 12
     Case 1:17-md-02800-TWT Document 1049 Filed 04/02/20 Page 12 of 12




                       Certificate of Compliance
I hereby certify that this filing has been prepared in compliance with Local Rules

5.1 and 7.1 (if applicable.)




Christopher Andrews, Pro se objector P.O. Box 530394 Livonia, MI 48 153-0394

T. 248-635-3810 E. caaloa@gmail.com Dated March 31, 2020


      RULE 7.1(D) CERTIFICATE OF FONT COMPLIANCE


I hereby certify that the foregoing has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C), Northern District of

Geor ia, pecificall Times Ne Ro             14 point. (if applicable)

C    topher Andrew, ro se o jector P.O. Box 530394 Livonia, MI 48153-0394
T. 248-635-3810 E. caaloa@gmail.com Dated March 31, 2020
                         Certificate of Mailing

I certify that this document was sent to the Clerk of the Court via first class mail

with copies sent to everyone else who are registered with CMJECF. The Form 239

was mailed to Ms. Keller. Is class counsel going to disclose more info from this

sealed document again?

Christopher Andrews, Pro se objector P.O. Box 530394 Livonia, MI 48 153-0394

T. 248-635-3810 F. caaloa~gmail.com Dated March 31, 2020


                                      Page 12 of 12
